Case: 20-60962      Document: 00516027177         Page: 1     Date Filed: 09/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-60962                       September 23, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Marcos Jones,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                            USDC No. 3:14-CR-117-4


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Marcos Jones, federal prisoner # 18114-043, is serving a 160-month
   term of term of imprisonment for a methamphetamine conspiracy conviction
   and a concurrent 120-month sentence of imprisonment for a conviction of
   being a felon in possession of a firearm. He appeals the district court’s denial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60962      Document: 00516027177          Page: 2    Date Filed: 09/23/2021




                                    No. 20-60962


   of his motion for a sentence reduction pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i).
          Generally, a district court is prohibited from modifying a defendant’s
   sentence after it has been imposed. United States v. Banks, 770 F.3d 346, 348
   (5th Cir. 2014). Under § 3582(c)(1)(A)(i), however, on the motion of either
   the Bureau of Prisons (BOP) director or a prisoner, a district court may
   reduce a prisoner’s sentence if, after considering the applicable 18 U.S.C.
   § 3553(a) factors, the court finds that “extraordinary and compelling reasons
   warrant such a reduction” and “that such a reduction is consistent with
   applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A)(i). A district court’s decision to deny a prisoner’s motion
   for compassionate release is reviewed for an abuse of discretion. United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Jones argues that the district court abused its discretion in denying his
   motion for compassionate release because the district court failed to give
   enough weight to his medical problems and the conditions at his prison unit
   and instead placed too much weight on the sentencing factors of § 3553(a).
   Jones notes that numerous people at his prison unit had contracted COVID-
   19, and he asserts that his health problems, particularly his asthma, place him
   at increased risk of suffering severe consequences from COVID-19. In
   addition to emphasizing his underlying health problems, Jones asserts that
   statistics show that his race places him at a higher risk of hospitalization and
   other complications from the virus. Jones also argues that the district court’s
   concern over creating sentencing disparities by reducing his sentence of
   imprisonment was unwarranted given his risk of death from COVID-19; he
   seems to assert that his death would create a type of sentencing disparity.
          Because Jones moved for compassionate release, the district court was
   “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in
   § 3553(a).” United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Our



                                          2
Case: 20-60962     Document: 00516027177          Page: 3    Date Filed: 09/23/2021




                                   No. 20-60962


   review shows that the district court permissibly determined that the
   § 3553(a) factors weighed against granting compassionate release; it
   explicitly considered the nature and circumstances of Jones’s offense, the
   seriousness of the offense, Jones’s history and characteristics, and whether a
   sentence reduction would promote respect for the law, provide just
   punishment, protect the public from further crimes, and avoid unwarranted
   sentencing disparities. See § 3553(a)(1)(2), (6). Because the district court
   did not, in its § 3553(a) analysis, “base its decision on an error of law or a
   clearly erroneous assessment of the evidence,” it did not abuse its discretion
   in denying Jones’s motion for compassionate release. See Chambliss, 948
   F.3d at 694.
          Accordingly, the district court’s order is AFFIRMED.




                                         3